I concur in the opinion that the district court in the Parish of East Baton Rouge has not jurisdiction in this case. There is no contractual relation between the insurer and an injured person in the case of public liability insurance; hence the injured person has no right of action against the insurer except the right which is conferred by Act No. 55 of 1930, — to sue the insurer "in the parish where the accident or injury occurred, or in the parish where the assured has his domicile". My opinion is that the term "accident insurance", in the tenth paragraph of Article 165 of the Code of Practice, has no reference whatever to the "insurance against liability" referred to in Act No. 55 of 1930. For that reason I rest my concurrence in the opinion and *Page 528 
decree in this case upon the restriction which Act No. 55 of 1930 puts upon the right of an injured person to sue the insurer on a policy of insurance against liability — in the parish where the accident or injury occurred or in the parish where the assured has his domicile.